--------------------------------------------------------------------------------

EXHIBIT 10.2
 
INDEMNIFICATION AGREEMENT (“Agreement”) effective as of January 3, 2013, between
DISCOVERY LABORATORIES, INC., a Delaware corporation (the “Company”), and JOSEPH
M. MAHADY (“Indemnitee”).


The Company desires to attract and retain the services of highly qualified
individuals, such as Indemnitee, to serve the Company and to do so free from
undue concerns for claims or damages arising out of or related to such service
to the Company.


In order to induce Indemnitee to continue to provide services to the Company,
the Company wishes to provide for the indemnification of, and the advancement of
related expenses to, Indemnitee to the maximum extent permitted by law.


Section 145 of the General Corporation Law of the State of Delaware (the “DGCL”)
empowers the Company to indemnify its directors, officers, employees and agents
by agreement and to indemnify persons who serve, at the request of the Company,
as the directors, officers, employees or agents of other corporations or
enterprises, and expressly provides that the indemnification provided by Section
145 is not exclusive.


The Company and Indemnitee recognize the substantial increase in corporate
litigation in general, subjecting directors, officers, employees, agents and
fiduciaries to expensive litigation risks at the same time as the availability
and coverage of liability insurance has been severely limited.


The Board of Directors of the Company has determined that not only is it
reasonable and prudent but necessary to promote the best interests of the
Company and its stockholders that the Indemnitee be indemnified and advanced
expenses as set forth herein.


Accordingly, the Company and Indemnitee hereby agree as follows:


Section 1.  Certain Definitions.


a.           “Board” shall mean the Board of Directors of the Company.


b.           “Change in Control” shall mean, and shall be deemed to have
occurred if, on or after the date of this Agreement, (i) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934
(the “Exchange Act”)), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company acting in such capacity
or a corporation owned directly or indirectly by the shareholders of the Company
in substantially the same proportions as their ownership of stock of the
Company, becomes the “beneficial owner” (as defined in Rule 13d-3 as promulgated
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the total voting power represented by the
Company’s then outstanding Voting Securities, (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board and any new director whose election by the Board or nomination for
election by the Company’s Shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
(iii) a merger or consolidation of the Company is consummated with any other
corporation other than a merger or consolidation which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 60% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation or (iv) the
Shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of related transactions) all or substantially all of the
Company’s assets.
 
 
 

--------------------------------------------------------------------------------

 
 
c.           “Claim” shall mean with respect to a Covered Event: any loss,
damage or liability, or any threatened, pending or completed action, suit,
proceeding, arbitration or alternative dispute resolution mechanism, or any
hearing, inquiry or investigation that Indemnitee in good faith believes might
lead to the institution of any such action, suit, proceeding or alternative
dispute resolution mechanism, whether civil, criminal, administrative,
regulatory, investigative or other.


d.           “Covered Event” shall mean any event or occurrence directly or
indirectly related to the fact that Indemnitee is or was a director, officer,
employee, agent or fiduciary of the Company, or any subsidiary of the Company,
or is or was serving at the request of the Company as a director, officer,
employee, agent or fiduciary of another corporation, partnership, joint venture,
employee benefit plan, trust or other enterprise, or by reason of any action or
inaction on the part of Indemnitee while serving in such capacity.


e.           “Expenses” shall mean any and all reasonable expenses (including
attorneys’ fees and all other costs, expenses and obligations actually incurred
in connection with investigating, defending, being a witness in or participating
in (including on appeal), or preparing to defend, to be a witness in or to
participate in, any action, suit, proceeding, alternative dispute resolution
mechanism, hearing, inquiry or investigation), judgments, fines, penalties and
amounts paid in settlement (if such settlement is approved in advance by the
Company, which approval shall not be unreasonably withheld) of, or in connection
with, any Claim in which Indemnitee is or is threatened to be a party, and any
federal, state, local or foreign taxes imposed on the Indemnitee as a result of
the actual or deemed receipt of any payments under this Agreement.


f.           “Expense Advance” shall mean a payment to Indemnitee, pursuant to
Section 2(e), of Expenses in advance of the settlement of or final judgment of
any Claim.


g.           “Independent Legal Counsel” shall mean an attorney or firm of
attorneys, selected in accordance with Section 3(a), who shall not have
otherwise performed services for the Company or Indemnitee within the last three
years of the applicable Covered Event (other than with respect to matters
concerning the rights of Indemnitee under this Agreement, or of other
Indemnitees under similar indemnity agreements).
 
 
2

--------------------------------------------------------------------------------

 
 
h.           References to “other enterprises” shall include employee benefit
plans; references to “fines” shall include, without limitation, any excise taxes
assessed on Indemnitee with respect to an employee benefit plan; and references
to “serving at the request of the Company” shall include, without limitation,
any service as a director, officer, employee, agent or fiduciary of the Company
which imposes duties on, or involves services by, such director, officer,
employee, agent or fiduciary with respect to an employee benefit plan, its
participants or its beneficiaries; and if Indemnitee acted in good faith and in
a manner Indemnitee reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan, Indemnitee shall be
deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.


i.           “Reviewing Party” shall mean any person or body appointed by the
Board pursuant to Section 3(a) and in accordance with applicable law, which
shall include (i) a majority of the members of the Board that are not parties to
the Claim, (ii) a committee of such members of the Board, (iii) Independent
Legal Counsel by way of a written opinion or (iv) the stockholders of the
Company.


j.           “Section” refers to a Section of this Agreement unless otherwise
indicated.


k.           “Voting Securities” shall mean any securities of the Company of
which, the holders of such securities vote generally in the election of
directors.


Section 2.             Indemnification.


a.           Indemnity in Third Party Proceeding.  The Company shall indemnify
the Indemnitee if the Indemnitee is a party to, or threatened to be made a party
to or otherwise involved in any Claim against any and all Expenses actually and
reasonably incurred by him in connection with such Claim, but only if the
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, and, with respect to
any criminal proceeding, had no reasonable cause to believe his conduct was
unlawful.


b.           Indemnity in Derivative Actions.  The Company shall indemnify the
Indemnitee if the Indemnitee is a party to, or threatened to be made a party to
or otherwise involved in any Claim by or in the right of the Company to procure
a judgment in its favor against any and all Expenses actually and reasonably
incurred by the Indemnitee in connection with such Claim, but only if the
Indemnitee acted in good faith and in a manner he reasonably believed to be in
or not opposed to the best interests of the Company, except that no
indemnification under this Section 2(b) shall be made in respect of any Claim as
to which the Indemnitee shall have been finally adjudged to be liable to the
Company by a court of competent jurisdiction for gross negligence or willful
misconduct in the performance of its duty to the Company, unless and only to the
extent that any court in which such claim was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, such person is fairly and reasonably entitled to
indemnification for such Expenses as such court shall deem proper.
 
 
3

--------------------------------------------------------------------------------

 
 
c.           Indemnification as Witness.  Notwithstanding any other provisions
of this Agreement, to the extent that Indemnitee is involved in any
investigative proceeding in connection with Indemnitee’s service to the Company,
including but not limited to testifying as a witness or furnishing documents in
response to a subpoena or otherwise, the Indemnitee shall be indemnified for any
and all Expenses actually and reasonably incurred by or for him in connection
therewith.


d.           Partial Idemnification.  If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses actually and reasonably incurred by him in connection
with a Claim but is not entitled, however, to indemnification for the total
amount thereof, the Company shall nevertheless indemnify the Indemnitee for the
portion thereof to which the Indemnitee is entitled.


e.           Advancement of Expenses.  Subject to Sections 3, 4(a) and 10(b),
the Company shall provide Indemnitee with Expense Advances from time to time in
order to account for all Expenses.


f.           Mandatory Payment of Expenses.  Notwithstanding any other provision
of this Agreement other than Sections 4(d) and 9, to the extent that Indemnitee
has been successful on the merits or otherwise, including, without limitation,
the dismissal of an action without prejudice, in defense of any Claim (as to
which all rights of appeal therefrom have been exhausted or lapsed), Indemnitee
shall be indemnified against all Expenses incurred by Indemnitee in connection
therewith.


Section 3.             Review


a.           Selection of Reviewing Party.  Within 30 days of receipt of written
notice by the Company of Indemnitee’s notice of the existence of a Claim
pursuant to Section 4(b), the Board shall appoint a Reviewing Party, the
function of which shall be to review the Company’s obligations hereunder or
under any other agreement or under the Company’s Articles of Incorporation or
Bylaws as now or hereafter in effect, or under any other applicable law (the
“Operative Materials”); provided, however, that if there has been a Change in
Control (other than a Change in Control which has been approved by a majority of
the directors of the Board who were directors immediately prior to such Change
in Control), a majority of the directors of the Board that are not parties to
the Claim may direct that the Reviewing Party shall be an Independent Legal
Counsel selected by Indemnitee (subject to the last sentence of this Section
3(a)) and approved by the Company (which approval shall not be unreasonably
withheld).


Such Independent Legal Counsel, among other things, shall render its written
opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee is entitled to be indemnified under the Operative Materials, and the
Company hereby agrees to abide by such opinion.  The Company agrees to pay the
reasonable fees and expenses of the Independent Legal Counsel referred to above
and to indemnify fully such Independent Legal Counsel against any and all
reasonable expenses (including reasonable attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.  Notwithstanding any other provision of this Agreement, the
Company shall not be required to pay the fees and expenses of more than one
Independent Legal Counsel in connection with all matters concerning a single
Indemnitee, and such Independent Legal Counsel shall be the Independent Legal
Counsel for any or all other Indemnitees unless (i) the selection of separate
counsel by one or more Indemnitees has been previously authorized by the Company
in writing, or (ii) an Indemnitee shall have provided to the Company a written
statement that such Indemnitee has reasonably concluded in good faith that there
may be a conflict of interest between such Indemnitee and the other Indemnitees
with respect to the matters arising under this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
b.           Non-indemnifiable Determination; Repayment
Obligation.  Notwithstanding anything to the contrary in this Agreement, in the
event that (i) any Reviewing Party shall determine that Indemnitee is not
entitled to indemnification for Expenses under the Operative Materials or (ii)
it shall ultimately be determined in a final, non-appealable judgment that the
Indemnitee is not entitled to be indemnified by the Company or that Indemnitee
did not act in good faith and in a manner Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to any
criminal proceeding, had no reasonable cause to believe his conduct was lawful
or (iii) that the Company is prohibited from indemnifying Indemnitee pursuant to
Sections 4(h) or 7, (x) the Company shall have no further obligation to make any
payments to or on behalf of Indemnitee pursuant to this Agreement, and (y) the
Company shall as promptly as practicable be reimbursed by Indemnitee for all
Expenses and/or Expense Advances theretofore paid to or on behalf of
Indemnitee.  In furtherance of Indemnitee’s obligation to reimburse the Company
pursuant to the immediately preceding sentence, as a condition to the payment of
any Expenses and/or Expense Advances, the Indemnitee shall provide the Company
with reasonable assurance of the repayment of such Expenses and/or Expense
Advances including, but not limited to, an indemnity bond, letter-of-credit,
secured promissory note, or deposit into an escrow account as shall be required
by the Company in its good faith discretion.


c.           Indemnitee’s Right to Challenge Review; Binding Effect.  If any
Reviewing Party determines that Indemnitee is not entitled to be indemnified
hereunder in whole or in part under the Operative Materials, Indemnitee shall
have the right to challenge such determination within 90 days of the
determination by the Reviewing Party, in accordance with Section 8.  In such
case, any determination made by any Reviewing Party that Indemnitee is not
entitled to indemnification and/or Expense Advances under the Operative
Materials shall not be binding, and Indemnitee shall not be required to
reimburse the Company for any Expenses and/or Expense Advances theretofore paid
to or on behalf of Indemnitee until a final determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed).  Absent such challenge, any determination by any Reviewing Party shall
be conclusive and binding on the Company and Indemnitee.


Section 4.             Procedures for Indemnification and Expense Advances.


a.           Demand for Payment; Timing of Payments.  All payments of Expenses
(including, without limitation, Expense Advances) by the Company to or on the
behalf of the Indemnitee pursuant to this Agreement shall be made to the fullest
extent permitted by law as soon as practicable after written demand by
Indemnitee therefor is presented to the Company, but in no event later than 30
business days after such written demand by Indemnitee is presented to the
Company, except in the case of Expense Advances, which shall be made no later
than 10 business days after such written demand by Indemnitee is presented to
the Company.  In the case of a written demand for Expense Advances, such demand
will include an affidavit from Indemnitee’s counsel as to the reasonableness of
such Expense Advance, which affidavit will be conclusive proof for all purposes
that such Expense Advance is reasonable.
 
 
5

--------------------------------------------------------------------------------

 
 
b.           Notice/Cooperation by Indemnitee.  Indemnitee shall, as a condition
precedent to Indemnitee’s right to be indemnified or to receive Expense Advances
under this Agreement, give the Company notice in writing as soon as practicable
of any Claim made, or to Indemnitee’s knowledge, threatened against Indemnitee
for which indemnification will or could be sought under this Agreement;
provided, however, that Indemnitee’s failure to provide notice in connection
with such a threatened Claim shall not affect Indemnitee’s right to any such
indemnification or Expense Advances unless such failure prejudiced the direct or
indirect rights of the Company.  Notice to the Company shall be directed to the
Chief Executive Officer of the Company at the address shown on the signature
page of this Agreement (or such other address as the Company shall designate in
writing to Indemnitee).  In addition, Indemnitee shall promptly give the Company
such information and cooperation as it may reasonably require and as shall be
within Indemnitee’s power.


c.           No Presumptions; Burden of Proof.  For purposes of this Agreement,
the termination of any Claim in a manner adverse to Indemnitee, either by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not, by
itself, create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that indemnification is not
permitted by this Agreement or the Operative Materials, unless there has been a
specific finding of fact, conclusion of law or an admission by Indemnitee as
part of the termination of such Claim with respect to such standard of conduct,
belief or permissibility of indemnification.  In addition, neither the failure
of any Reviewing Party to have made a determination as to whether Indemnitee has
met any particular standard of conduct or had any particular belief, nor an
actual determination by any Reviewing Party that Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
proceedings by Indemnitee pursuant to Section 3(a) to secure a determination
that Indemnitee should be indemnified under this Agreement under the Operative
Materials, shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief.  In connection with any determination by any Reviewing Party
or otherwise as to whether the Indemnitee is entitled to be indemnified
hereunder under the Operative Materials, the burden of proof shall be on the
Company to establish that Indemnitee is not so entitled.


d.           Notice to Insurers.  If, at the time of the receipt by the Company
of a notice of a Claim pursuant to Section 4(b), the Company has liability
insurance which may cover such Claim, the Company shall give prompt notice of
the commencement of such Claim to the insurers in accordance with the procedures
set forth in the applicable policy or policies.  The Company shall thereafter
take all necessary or desirable actions to cause such insurers to pay on behalf
of the Indemnitee, all amounts payable as a result of such Claim in accordance
with the terms of such policy or policies.
 
 
6

--------------------------------------------------------------------------------

 
 
e.           Selection of Counsel.  In the event the Company shall be obligated
hereunder to provide indemnification for, or make any Expense Advances with
respect to, any Claim, the Company, if appropriate, shall be entitled to assume
the defense of such Claim with counsel approved by Indemnitee (which approval
shall not be unreasonably withheld) upon the delivery to Indemnitee of written
notice of the Company’s election to do so.  After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees or expenses of separate counsel subsequently retained by or on behalf
of Indemnitee with respect to the same Claim; provided, that (i) Indemnitee
shall have the right to employ separate counsel for any such Claim at
Indemnitee’s expense and (ii) if (A) the employment of separate counsel by
Indemnitee has been previously authorized by the Company, (B) Indemnitee shall
have reasonably concluded, and has provided the Company with the written opinion
of counsel reasonably acceptable to the Company to the effect, that there may be
a conflict of interest between the Company and Indemnitee in the conduct of any
such defense or (C) the Company shall not continue to retain counsel to defend
such Claim, then the reasonable fees and expenses of Indemnitee’s separate
counsel shall be Expenses for which Indemnitee may receive indemnification
and/or Expense Advances hereunder.


f.           Expenses Incurred in Action Relating to Enforcement or
Interpretation.  In the event that any action is instituted by Indemnitee under
this Agreement including, but not limited to, a proceeding described in Sections
3 or 8 or under any liability insurance policies maintained by the Company, to
enforce or interpret any of the terms hereof or thereof, Indemnitee shall be
entitled to be indemnified for all Expenses actually and reasonably incurred by
Indemnitee with respect to such action only if Indemnitee is ultimately
successful in any such action; provided, however, that until such final
determination is made, Indemnitee shall be entitled to receive payment of
Expense Advances hereunder (and may be obligated to repay such Expense Advances)
with respect to such action as provided in, and subject to, Section 2(e).  In
the event of an action instituted by or in the name of the Company under this
Agreement to enforce or interpret any of the terms of this Agreement, Indemnitee
shall be entitled to be indemnified for all Expenses incurred by Indemnitee in
defense of such action (including, without limitation, reasonable costs and
expenses incurred with respect to Indemnitee’s counterclaims and cross-claims
made in such action) only if Indemnitee is ultimately successful in any such
action; provided, however, that until a final determination is made in such
action, Indemnitee shall be entitled to receive payment of Expense Advances
hereunder (and may be obligated to repay such Expense Advances) with respect to
such action as provided in Section 2(e).


Section 5.             Additional Indemnification Rights; Nonexclusivity.


a.           Scope.  The Company hereby agrees to indemnify the Indemnitee to
the fullest extent permitted by law, notwithstanding that such indemnification
may not be specifically authorized by the Operative Materials.  In the event of
any change after the date of this Agreement in any applicable law, statute or
rule which expands the right of a Delaware corporation to indemnify a director,
officer, employee, agent or fiduciary, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits afforded by
such change.  In the event of any change in any applicable law, statute or rule
which narrows the right of a Delaware corporation to indemnify a director,
officer, employee, agent or fiduciary, the Indemnitee’s rights hereunder shall
be narrowed accordingly, but only to the extent required by such law, statute or
rule, and otherwise shall have no effect on this Agreement or the parties’
rights and obligations hereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
b.           Nonexclusivity.  The indemnification and the payment of Expense
Advances provided by this Agreement shall be in addition to any rights to which
Indemnitee may be entitled under the Company’s Certificate of Incorporation, its
Bylaws, any other agreement, any vote of shareholders or disinterested
directors, the DGCL or otherwise.


Section 6.             No Duplication of Payments.  The Company shall not be
liable under this Agreement to make any payment in connection with any Claim
made against Indemnitee to the extent Indemnitee has otherwise actually received
payment (under any insurance policy, provision of the Company’s Restated
Certificate of Incorporation, Bylaws or otherwise) of the amounts otherwise
payable hereunder.


Section 7.             Mutual Acknowledgment.  Both the Company and Indemnitee
acknowledge that in certain instances, federal law or applicable public policy
may prohibit the Company from indemnifying its directors, officers, employees,
agents or fiduciaries under this Agreement or otherwise.  Indemnitee
acknowledges that the Company has undertaken, or, in the future, the Securities
and Exchange Commission (the “Commission”) may require the Company to undertake,
to submit the question of indemnification to a court in certain circumstances
for a determination of the Company’s right under public policy to indemnify
Indemnitee.  Indemnitee acknowledges and agrees that if, and to the extent that,
indemnification is so prohibited in the written opinion of counsel to the
Company, then the Company shall be relieved from any obligation that would cause
the Company to violate any such laws or policies.


Section 8.             Arbitration.


a.           Any and all claims, disputes or controversies (“Disputes”) arising
under, out of, in connection with, or in relation to this Agreement shall be
arbitrated in accordance with the terms and conditions of this Section 8;
provided, that notwithstanding the above, either party may apply to a court of
competent jurisdiction for a temporary restraining order, a preliminary
injunction, or other equitable relief to preserve the status quo or prevent
irreparable harm.


b.           As a condition precedent to a party’s right to commence an
arbitration pursuant to this Section 8, if a party in its sole discretion feels
that a Dispute is unlikely to be resolved amicably by good faith negotiations
between the parties, that party shall send written notice of the issues(s) in
dispute, clearly marked “Dispute Notice”, to the other party, demanding that the
Dispute be settled by binding arbitration in accordance with this
provision.  The parties shall have 30 days from the date of receipt of the
Dispute Notice to attempt a resolution of the Dispute by negotiations between
their senior officials or representatives authorized to bind such parties.
 
 
8

--------------------------------------------------------------------------------

 
 
c.           If within 30 days of receipt of the Dispute Notice, the Dispute has
not been resolved, either party may require the matter to be settled by final
and binding arbitration by sending written notice of such election to the other
party clearly marked “Arbitration Demand.”  Nothing contained herein shall
operate to prevent either party from asserting counterclaim(s) in any
arbitration commenced in accordance with this agreement, without need to comply
with the procedural provisions of Section 8(b) and this Section 8(c).


d.           The arbitration shall be filed with the office of the American
Arbitration Association (“AAA”) located in New York, NY, or such other AAA
office as the parties may agree upon (without any obligation to so agree).  The
arbitration shall be conducted pursuant to the Commercial Arbitration Rules of
AAA.  In addition, the following rules and procedures shall apply to the
arbitration:


1.           The arbitral shall consist of three arbitrators.  Each party shall
nominate one arbitrator in the Arbitration Demand and the answer thereto, and
the two arbitrators so named will then jointly appoint the third arbitrator as
chairman of the arbitration tribunal within 10 days.  If the two arbitrators
selected by the parties shall be unable to agree upon a third arbitrator within
such 10-day period, the third arbitrator shall be chosen in accordance with the
Commercial Arbitration Rules of AAA.  The third arbitrator shall have reasonable
experience in the matter under dispute.


2.           The administrative fee of AAA and the compensation and all other
costs and expenses (the “Costs”) of the arbitrators will be paid by the losing
party of the proceeding.


3.           The arbitrators shall have the sole authority to decide whether or
not any Dispute between the parties is arbitrable.


4.           The decision of the arbitrators, which shall be in writing and
state the finding of facts and conclusions of law upon which the decision is
based, shall be final and binding upon the parties, who shall carry forth and
comply with such decision promptly after receipt thereof.  Judgment upon the
award rendered by the arbitrators may be entered by any competent court.  Each
party submits itself to the jurisdiction of the courts of the State of New York,
but only for the entry and enforcement of judgment with respect to the decision
of the arbitrators hereunder.


5.           The arbitrators shall have the power to grant legal and equitable
remedies (including, without limitation, specific performance) and award
compensatory damages provided by applicable law, but shall not have the power or
authority to award punitive damages.  No party shall seek punitive damages
relating to any matter under, arising out of, or in connection with or relating
to this Agreement in any other forum.
 
 
9

--------------------------------------------------------------------------------

 
 
e.           Except as provided in Section 8(a), the provisions of this Section
8 shall be a complete defense to any suit, action or proceeding instituted in
any federal, state or local court or before any administrative tribunal with
respect to any Dispute arising with regard to this Agreement.  Any party
commencing a lawsuit in violation of this Section 8 shall pay the costs of the
other party, including, without limitation, reasonable attorney’s fees and
defense costs; provided, however, this Section 8 shall not apply if, and to the
extent that, it is inconsistent with an undertaking given by the Company
(including an undertaking given after the date of this Agreement) to the
Commission to submit to a court of competent jurisdiction the question whether
indemnification by the Company for liabilities under the Securities Act of 1933
(the “Securities Act”), is against public policy as expressed in the Securities
Act, and to be governed by the final adjudication of such issue.  In such case,
the determination by such court shall be deemed, for purposes of this Agreement,
to be a determination pursuant to Section 8.


Section 9.             Liability Insurance.  To the extent the Company maintains
liability insurance applicable to directors, officers, employees, agents or
fiduciaries, Indemnitee shall be covered by such policies in such a manner as to
provide Indemnitee the same rights and benefits as are provided to the most
favorably insured of the Company’s directors, if Indemnitee is a director; or of
the Company’s officers, if Indemnitee is not a director of the Company but is an
officer; or of the Company’s key employees, agents or fiduciaries, if Indemnitee
is not an officer or director but is a key employee, agent or fiduciary.


Section 10.           Exceptions.  Notwithstanding any other provision of this
Agreement, the Company shall not be obligated pursuant to the terms of this
Agreement:


a.           Excluded Action or Omissions.  To indemnify or make Expense
Advances to Indemnitee with respect to Claims arising out of acts, omissions or
transactions for which Indemnitee is prohibited from receiving indemnification
under applicable law.


b.           Claims Initiated by Indemnitee.  To indemnify or make Expense
Advances to Indemnitee with respect to Claims initiated or brought voluntarily
by Indemnitee and not by way of defense, counterclaim or cross-claim, except (i)
with respect to actions or proceedings brought pursuant to Sections 3 and 8 to
establish or enforce a right to indemnification or Expense Advances under this
Agreement or any other agreement or insurance policy or under the Company’s
Restated Certificate of Incorporation or Bylaws now or hereafter in effect
relating to Claims for Covered Events (but in each case, only to the extent
permitted by Section 8), (ii) in specific cases if the Board has approved the
initiation or bringing of such Claim or (iii) as otherwise required under
Section 145 of the DGCL.


c.           Claims under Section 16(b).  To indemnify Indemnitee for Expenses
and the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Exchange Act, or any similar
successor statute.


Section 11.           Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall constitute an original.


Section 12.           Binding Effect; Successors and Assigns.  This Agreement
shall be binding upon, inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), spouses, heirs and
personal and legal representatives.  The Company shall require and cause any
successor (whether direct or indirect, and whether by purchase, merger,
consolidation or otherwise) to all, substantially all, or a substantial part, of
the business or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.  This Agreement
shall continue in effect regardless of whether Indemnitee continues to serve as
a director, officer, employee, agent or fiduciary (as applicable) of the Company
or of any other enterprise at the Company’s request.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 13.           Period of Limitations.  No legal action shall be brought
and no cause of action shall be asserted by or in the right of the Company
against Indemnitee, Indemnitee’s estate, spouse, heirs, executors or personal or
legal representatives after the expiration of two years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.


Section 14.           Notice.  All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed duly
given (i) if delivered by hand and signed for by the party addressed, on the
date of such delivery, or (ii) if mailed by domestic certified or registered
mail with postage prepaid, on the third business day after the date
postmarked.  Addresses for notice to either party are as shown on the signature
page of this Agreement, or as subsequently modified by written notice.


Section 15.           Consent to Jurisdiction.  Subject to Section 8, the
Company and Indemnitee each hereby irrevocably consent to the jurisdiction of
the courts of the State of New York for all purposes in connection with any
action or proceeding which arises out of or relates to this Agreement and agree
that any action instituted under this Agreement shall be commenced, prosecuted
and continued only in the state courts of the State of New York, which shall be
the exclusive and only proper forum for adjudicating such a claim.


Section 16.           Severability.  The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any
provision within a single section, paragraph or sentence) are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, and the
remaining provisions shall remain enforceable to the fullest extent permitted by
law.  Furthermore, to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable,
that is not itself invalid, void or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.


Section 17.           Choice of Law.  Other than the provisions relating to
indemnification of directors, officers, employees and agents contained in the
DGCL and the Securities Act with respect to Delaware corporations and the sale
of securities respectively, this Agreement, and all rights, remedies,
liabilities, powers and duties of the parties to this Agreement, shall be
governed by and construed in accordance with the laws of the State of New York
as applied to contracts between New York residents entered into and to be
performed entirely in the State of New York without regard to principles of
conflicts of laws of such State.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 18.           Subrogation.  In the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all documents
required and shall do all acts that may be necessary to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.


Section 19.           Amendment and Termination.  No amendment, modification,
termination or cancellation of this Agreement shall be effective unless it is in
writing signed by both the parties hereto.  No waiver of any of the provisions
of this Agreement shall be deemed to be or shall constitute a waiver of any
other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver.


Section 20.           Integration and Entire Agreement.  This Agreement sets
forth the entire understanding between the parties hereto and supersedes and
merges all previous written and oral negotiations, commitments, understandings
and agreements relating to the subject matter hereof between the parties hereto.


Section 21.           No Construction as Employment Agreement.  Nothing
contained in this Agreement shall be construed as giving Indemnitee any right to
be retained in the employ of the Company or any of its subsidiaries or
affiliated entities.


Section 22.           Right to Set-Off.  In the event that the Company is
obligated to make any payment to Indemnitee (other than Expense Advances)
pursuant to this Agreement and Indemnitee is indebted to the Company for any
reason whatsoever, the Company may set-off from such payments any amount owed to
the Company.


IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.
 

 
DISCOVERY LABORATORIES, INC.
         
 
By:
/s/ Mary B. Templeton     Name: Mary B. Templeton    
Title:
Senior Vice President,
      General Counsel and Corporate Secretary  

 

 
INDEMNITEE:
         
/s/ Joseph M. Mahady 
    Name: Joseph M. Mahady

 
 
12

--------------------------------------------------------------------------------